Case: 14-11727    Date Filed: 12/18/2014   Page: 1 of 4


                                                              [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 14-11727
                              Non-Argument Calendar
                            ________________________

                        D.C. Docket No. 5:12-cv-00405-CAR



KRISTINE CORZINE,

                                                   Plaintiff - Appellant,

versus

LITTLE LEAGUE BASEBALL INCORPORATED,

                                                   Defendant - Appellee.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Georgia
                           ________________________

                                 (December 18, 2014)

Before MARCUS, WILLIAM PRYOR, and COX, Circuit Judges.

PER CURIAM:

         Kristine Corzine claims that Little League Baseball, Inc. terminated her in

violation of the Americans with Disabilities Act, 29 U.S.C. § 12101 et seq.,
              Case: 14-11727   Date Filed: 12/18/2014   Page: 2 of 4


because Little League knew she had a potentially metastatic breast tumor or

regarded her as such when it fired her. She further claims that Little League’s

terminating her intentionally inflicted emotional distress upon her. The district

court granted Little League summary judgment on all claims. We affirm.

      A district court must grant summary judgment if the moving party

demonstrates that the pleadings, discovery, and properly prepared and submitted

affidavits reveal an absence of genuine issues of material fact and that, based on

that absence, the movant is entitled to judgment as a matter of law. Celotex Corp.

v. Catrett, 477 U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986). The non-movant may

not avoid summary judgment with speculation, conjecture, or simply by relying on

her unsworn pleadings or presenting a mere scintilla of evidence in support of her

claims. Rather, she must present evidence on the basis of which a jury reasonably

could find in her favor. Brooks v. County Comm’n of Jefferson Cnty., 446 F.3d
1160, 1162 (11th Cir. 2006); Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1181 (11th

Cir. 2005); Eberhardt v. Waters, 901 F.2d 1578, 1580 (11th Cir. 1990). We review

summary judgments de novo, examining in the non-movant’s favor all evidence

and inferences from the evidence. Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1270

(11th Cir. 2011).

      The ADA prohibits an employer from discharging an employee because she

has a disability. Corzine contends that a potentially metastatic breast tumor was


                                        2
                Case: 14-11727      Date Filed: 12/18/2014      Page: 3 of 4


her impairment (that is, the anatomical basis of her statutory “disability”) and that

Little League fired her literally on the heels of learning that she had the tumor.1

Pretermitting whether such a tumor constitutes a “disability” under these or any

other circumstances, there is absolutely no evidence that Little League fired

Corzine because she had a lump in her breast. More particularly, Corzine did not

present any evidence to the district court that anyone responsible for or who

participated in the decision to fire her even knew that she had a potentially

metastatic tumor. Beyond that, Little League articulated an unrefuted basis for

discharging Corzine: poor performance. Before Corzine even knew she had a

lump in her breast, metastatic or otherwise, Little League had decided to terminate

her. That Little League communicating its termination decision to Corzine roughly

coincided with her communicating that she needed time off for a mammogram

does not raise a prima facie inference of disability discrimination.

       Corzine’s intentional infliction of emotional distress claim fares worse.

Considering the totality of the undisputed circumstances, no conduct of Little

League, or any of those responsible for or participating in the decision to terminate

Corzine, rose as a matter of law to the level of outrageousness or unconscionability

necessary to prove an intentional infliction of emotional distress claim.                   See

Higdon v. Jackson, 393 F.3d 1211, 1222 (11th Cir. 2004) (applying Georgia law);

1
 Corzine does not contend that she had any reason to believe the lump was metastatic when
Little League fired her on July 6 because the mammogram was not until July 8.
                                              3
              Case: 14-11727    Date Filed: 12/18/2014   Page: 4 of 4


Jarrard v. United Parcel Serv., Inc., 529 S.E.2d 144, 146 (Ga. Ct. App. 2000).

Nothing Corzine alleged or attempted to prove was “so extreme in degree[] as to

go beyond all possible bounds of decency, and to be regarded as atrocious[] and

utterly intolerable in a civilized society.” Higdon, 323 F.3d at 1222 (quoting

Kaiser v. Tara Ford, Inc.. 248 Ga. App. 481, 529 S.E.2d 861, 868 (2001).

      For the reasons stated by the district court and in this opinion, summary

judgment in favor of Little League and against Corzine is affirmed.

      AFFIRMED.




                                         4